JUSTICE SLATER, dissenting: I respectfully dissent. The majority finding that the trial judge’s ruling is against the manifest weight is unwarranted. While Siddens gave the motorcycle to Wessels as collateral for a cocaine debt on July 25, that is not the basis for the forfeiture. The forfeiture is premised on Wessels’ operation of the vehicle while in possession of 1.7 grams of cocaine on July 26. Wessells’ possession of cocaine at that time was not part of his deliveries to Siddens. A reasonable conclusion from the evidence in the case at bar is that Siddens did not acquiesce in, did not know or could not have reasonably known that Wessels would transport or be likely to transport drugs using Siddens’ motorcycle. Siddens was, in my opinion, not legally accountable for Wessels’ conduct giving rise to the forfeiture. Accordingly, I would affirm the judgment of the circuit court of Whiteside County denying the forfeiture petition.